UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
JOE HAND PROMOTIONS, INC.,

                              Plaintiff,

         -v-
                                                       CIVIL ACTION NO.: 20 Civ. 6460 (JPC) (SLC)
DELVIS BATISTA and HUDSON HEIGHTS BAR & GRILL
                                                                         ORDER
CORP.,

                              Defendants.

SARAH L. CAVE, United States Magistrate Judge.

         On November 30, 2020, Plaintiff filed a motion for default motion (the “Motion”).

(ECF No. 21). On January 12, 2021, the Honorable John P. Cronan granted the Motion (ECF

No. 30 at 11) and referred the matter for a damages inquest. (ECF No. 26). In support of the

Motion and its request for damages, including attorneys’ fees, Plaintiff submitted, inter alia,

an affidavit from its President and a declaration from counsel (the “Declaration”). (ECF Nos.

21-2, 21-6). In his Declaration, counsel requests leave “to file a Fee Affidavit for attorneys’

fees from Defendants pursuant to Title 47 U.S.C. §605(e)(3)(B)(iii).” (ECF No. 21-6 ¶ 13).

         Plaintiff’s request to file a Fee Affidavit is GRANTED. Plaintiff shall file the Fee

Affidavit by July 20, 2021. Per the Court’s January 13, 2021 Scheduling Order (the “Order”),

any requested attorneys’ fees shall be supported by “evidentiary material,” including billing

records. (ECF No. 27 at 1). The Court notes that Plaintiff has already recorded the requested

fees in the form annexed to the Order and that it need not re-file the form. (ECF No. 28-1).

Dated:          New York, New York                 SO ORDERED
                July 12, 2021
                                                   _________________________
                                                   SARAH L. CAVE
                                                   United States Magistrate Judge
